Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 29-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Invention in claims 29-40 and invention in claims 25-28 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the cylindrical housing in claim 29 is a broader version of the cylindrical housing in claim 25.  The subcombination has separate utility such as a sealant for water pipes.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25-27, and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wind (4,113,137) in view of Park et al. (2015/0205186).
 
 	Regarding claim 25, Wind discloses a cylindrical housing (10) having a first end adapted to contain a camera, motion detector or electronic component within a sealable aperture of the first end comprising:
(a) a window retaining collar (22, 24) removably attachable to a first end of a cylindrical housing case (10) for holding a removable or interchangeable electromagnetic radiation transparent or translucent aperture window (20) to an exterior of said cylindrical housing case; 
(b) a first O-ring (28) positioned to seal an inner surface of said electromagnetic radiation transparent or translucent aperture window to a slot of a connector seal carriage (26); and 
(c) a second O-ring (30) positioned to seal a side facing concentric slot of the connector seal carriage (26) and an inner surface of the cylindrical housing case.
	Wind fails to disclose the forward facing concentric slot for the first O-ring as claimed.  
	Park, from the similar field of endeavor, teaches a forward facing concentric slot for an O-ring seal (410).  The forward facing concentric O-ring effectively seals the internal side of the lens window 120 from external elements.  This is the equivalent of 
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wind to include the forward facing O-ring seal of Park to perform the well known functions as claimed.
 	Regarding claim 26, Wind does not discloses the window-retaining collar is threaded onto the complementary threaded exterior surface of the cylindrical housing case.  However, Wind teaches that threaded window-retaining ring can be used instead of the snap-rings if quick installation or removal of the window is required (col. 3, lines 1-9).  Thus, in view of Wind, if quick window installation or removal were not required, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known threaded window retaining ring to retain the window in Wind.  Despite its tedious and time consuming installation and removal, the threaded window retaining ring is better than the snap-rings because the former provides tighter retention.  
	Regarding claim 27, Wind discloses the window retaining collar and the cylindrical housing case comprise complementary quick release components (note snap rings 22 and 24).
Regarding claim 46, Wind inherently discloses the housing additionally comprises a power and data input-output connector positioned on an outer surface of the housing (note multiconductor cable connector 16).
	Regarding claim 47, Wind does not discloses the power and data input-output connector utilizes magnetic components to hold external power and data transmission 
	Regarding claim 48, Wind discloses the power and data input-output connector provide a seal against pressure and vacuum (col. 2, lines 56-62).
	Regarding claim 49, Wind does not disclose the power and data input-output connector is structured flush with or recessed within an exterior surface of the housing.  Instead, it is protruded as shown in Fig 1.  However, the mounting style of the connector 16 in Wind is not limited to the one as illustrated.  One of ordinary skill in the art would have recognized that the connector could be mounted in many different styles, such as a recessed style or a flush mounted style.  The selection would have been a matter of obvious design choice.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wind so that the connector could be either flush or recess mounted.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wind (4,113,137) in view of Park et al. (2015/0205186), and further in view of Moncino et al. (2017/0285335).
 	Regarding claim 28, Wind does not disclose a gasket positioned to cushion and seal an outer surface or end of an electromagnetic radiation transparent or translucent .
Response to Arguments
Applicant’s arguments, see pages 8-17, filed 12/22/21, with respect to the rejection(s) of claim(s) 25-29 under Wind have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422